DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/20/2022:
Claims 1-2 and 4-15 are pending in the current application.  Claims 1 and 12-15 have been amended and Claim 3 is cancelled.
The previous objection to the specification has been overcome in light of the amendment.
The previous claim objection is overcome in light of the amendment. 
The previous rejections under 35 USC 112 are overcome in light of the amendment.  
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-2, 4-5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US PG Publication 2018/0269545.
Regarding Claim 1-2, 7-8, 12, and 15, Liu discloses a vehicle (meeting Claim 15) comprising a battery pack (battery “module” comprising two modules, which can be reasonably considered a battery pack in the absence of a special definition) 1 and a heat reservoir (tray) 2 (tray has good heat conductivity, to which all heat from modules is directed, paras 0026, 0044) (meeting Claim 12) comprising a plurality of battery modules including battery module 1b comprising a plurality of heat pipes c having an L-shape (i.e. “bent shape”, Fig. 6, para 0034, meeting Claim 7) configured to be thermally connected to a heat reservoir (cooling plate) 11b, the heat pipes c being integrated in an external surface of the battery module 1b (Figs. 3-4 show that heat reservoir 11b is formed in groove 14b in an external lower surface of battery module 1b, which means that the heat pipes c embedded in 11b will necessarily be integrated in an external lower surface of  module 1b, meeting Claim 8), the heat pipes being configured to be arranged in physical contact with a heat conducting element (second side plate) 112b for transferring heat to and/or from the battery module 1b (see all Figs and at least paras 0027-0038, 0041-0045).  The heat pipe arrangement of Liu would inherently internally redistribute heat within the battery module since Liu specifically teaches that the heat pipe and cooling plate and heat-conducting plate design is aimed at transferring heat generated from a battery module so as to dissipate the heat.  This action would redistribute heat within the battery module.  
Although Liu does not specifically recite that the heat pipes are sealed and fluidly separated from the heat reservoir (meeting Claim 2), the skilled artisan would understand that since the heat pipes of Liu are self-contained systems using phase change materials moving by capillary action (para 0034), the heat pipes would necessarily be sealed and would therefore not be fluidly connected to the heat reservoir.  
Regarding Claims 4 and 5, Liu discloses wherein the heat pipes use the phase change principle with a heat conductive liquid and capillary action (para 0034) and the skilled artisan would clearly understand that such a heat pipe operates in the manner recited in the claim.  That is, a heat pipe using phase changing, heat-conducting liquid working by capillary action would necessarily comprise an evaporation portion and a condensation portion, and the heat transfer fluid disposed inside the heat pipe is inherently configured to undergo a phase change such that the heat transfer fluid evaporates in the evaporation portion and condense in the condensation portion, and would be configured to induce (by said capillary action) a movement of the heat transfer fluid within each heat pipe including induced movement of the heat-transfer fluid as a liquid from the condensation portion to the evaporation portion.  
Regarding Claim 14, the battery pack of Liu comprises a frame (fixing plates 16, connecting rib 17, pull rods 18, all forming a frame that is holding said battery modules (see at least Figs 11-13; paras 0039-0040).  The top surface of the casing of 1a can reasonably be considered a battery pack lid if it is disposed on top of the entire battery pack 1.
Claim Rejections - 35 USC § 103
6.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Liu US PG Publication 2018/0269545.
Regarding Claim 6, Liu discloses the battery module of Claim 4, the rejection of which is incorporated herein in its entirety.  Liu does not specifically recite wherein the respective evaporation portion being arranged in an outer portion of the battery module (e.g 112b in Fig. 6) and the respective condensation portion being arranged in an inner portion of the battery module (e.g. 111b in Fig. 6) in order to re-distribute heat between said outer and inner portion.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the heat pipes such that the respective evaporation and condensation portions are located respectively at outer and inner portions of the battery module in order to offset the amount of heat being directed to the outside/edge of the battery module from the heat conducting pads 12 and heat conducting plate 13 since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US PG Publication 2018/0269545, as applied to Claim 1, and further in view of Choi US PG Publication 2015/0207188.
Regarding Claims 9 and 10, Liu discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Liu does not provide details regarding the battery cell arrangement within the battery module, and fails to specifically disclose wherein the battery module further comprises a plurality of battery cells spaced apart from each other and a plurality of fins arranged in the battery cell spaces, or a plurality of fin heat pipes arranged in said plurality of fins, the fin heat pipes being individually sealed.  However, in the same field of endeavor of battery packs for vehicles, Choi discloses a battery module wherein the module comprises a plurality of battery cells 100 spaced apart from each other and a plurality of fins (heat dissipation panels) 200/300 arranged in the battery cell spacings, and further comprising a plurality of fin heat pipes 220 arranged in said plurality of fins 200/300, the fin pipes being individually sealed (not explicitly stated by Choi, but necessarily so since they rely on latent heave of vapor to transfer heat, para 0031, and if the pipes were not sealed, they would not contain vapor) (see at least Figs 1-4; paras 0029-0034).  Choi teaches that this configuration is advantageous because it allows for excellent cooling of battery cells since heat pipes allow effective heat dissipation, and heat conductivity is maximized by phase change heat transfer, even used in an indirect cooling scheme, cooling of batteries is secured, and because the heat pipes are bent, the vertical fixing is improved, and finally, the space between battery cells can be made small and coolant channels spacing is thereby reduced compared with conventional structures, resulting in increased energy density (see paras 0017-0020).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include fins in spacings between battery cells in the module of Liu and to arrange a plurality of fin heat pipes in the fins, the fin heat pipes being individually sealed, because Choi teaches that adding fins with heat pipes in spaces between battery cells in a battery module imparts many benefits to a battery module, including, but not limited to, excellent cooling of battery cells since heat pipes allow effective heat dissipation, heat conductivity is maximized by phase change heat transfer, even used in an indirect cooling scheme, cooling of batteries is secured, and because the heat pipes are bent, their vertical fixing is improved, and finally, the space between battery cells can be made small and coolant channels spacing is thereby reduced compared with conventional structures, resulting in increased energy density.  Although Choi refers in e.g. pars 0034-0036 separately to 300 as fins, 220 as heat pipes with contact portions contacting 300, and 200 as heat dissipating panels in which heat pipes 220 are embedded, all parts being either formed together or in tight contact with one another (because the structures are connected and work as one unit for heat dissipation), the combined structure is reasonably considered a fin with embedded heat pipes. 
Regarding Claim 11, Liu modified by Choi does not specifically recite that each heat pipe integrated in the external surface of the battery module comprises a fin portion configured to extend into a fin.  However, because Choi teaches that a heat pipe advantageously extends into a fin to form a structure that allows for enhance cooling performance as explained above, and because Choi recites that the heat dissipating fin portion 300 is cooled by air moving through a duct 400 (paras 0014, 0036-038) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the heat pipes of Liu which are integrated in the external surface of the battery module to comprise a fin portion configured to extend into a fin because Choi teaches that this allows use of a duct such as an air channel to further dissipate the heat of the batteries.   The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu US PG Publication 2018/0269545, as applied to Claim 12, and further in view of Bang US PG Publication 2018/0034117.
Regarding Claim 13, Liu discloses the battery module of Claim 12, the rejection of which is incorporated herein in its entirety.  Liu does not specifically recite that the battery pack further comprises a hollow plate for supporting the battery modules, the heat pipes of the battery modules being configured to be arranged in physical contact with an external surface of the hollow plate, and the heat reservoir being formed in the hollow plate.  However, in the same field of endeavor of cooling battery packs in electric vehicles, Bang discloses wherein a battery pack 200 comprising battery modules 220/230 has a tray (battery carrier) 210 that is thermally conductive, comprises cooling plates (which are necessarily hollow in order to circulate cooling liquid via inlets/outlets 411/413) and has thermal (heat transfer) pads 500 (analogous to 12 of Liu), an overall configuration that provides improved cooling performance and durability (see at least Figs 5-8a; paras 0051-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the tray 2 of Liu as a battery carrier that further carries a cooling plate that is hollow and serves as the heat reservoir because Bang teaches that this design (including thermal pads and gap filler pads) helps improve cooling by filling gaps that form between battery modules and support trays that are involved in heat dissipation.  Although Liu modified by Bang does not specifically teach wherein heat pipes of the battery modules are configured to be arranged in physical contact with an eternal surface of the hollow plate, it would have been obvious to a person having ordinary skill in the art to direct the bent portion of the battery module heat pipes c of Liu to be in physical contact with the cooling plates of Liu and Bang (the heat reservoir below the modules in addition to, or instead of, the side cooling plates of Liu because this would lessen the amount of structure on the side of the battery modules and would reduce the width dimension of the battery pack.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Response to Arguments
9.	Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. 
Arguments directed at claim 1
10.	Applicant argues that a) the instant specification gives example of what is meant by “integrated in an external surface of the battery module” and that Liu does not teach this limitation since Liu’s heat pipes are not integrated in an external surface of the module and, rather, are integrated into something other than an external surface of the battery module (the cold plate) and that the instant disclosure provides a n advantage over such a configuration of providing an external cooling plate, for example.  Further, Applicant argues that b) in Liu, heat is distributed from the battery module to the tray but is not described as being re-distributed within the battery module.
The Office has considered this argument and respectfully disagrees.  
Regarding a), it is submitted that Applicant’s arguments are not commensurate in scope with the claims.  The heat pipes c are integrated into the heat reservoir (cooling plate) 11b and 11b is integrated in the external surface of the battery module by way of the groove, as explained in the rejection.  Although the instant disclosure does provide advantages to a system lacking the cooling plate, as Applicant points out, this language is not in the claim and there is no special definition of “integrated in” that precludes the Office’s interpretation of the language, laid out above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular interpretations and advantages of the meaning of “integrated in”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
Regarding b), it is submitted that Applicant’s arguments are not commensurate in scope with the claims and that the cited limitation is an intended use of which the module of Liu is capable.  
The term “re-distribute” appears to be interpreted rather narrowly in Applicant’s response.  Merriam-Webster provides the following definitions of “redistribute”:

    PNG
    media_image1.png
    707
    983
    media_image1.png
    Greyscale

	 
Heat re-distribution is both inherently happening in the module (see definition above; the heat in Liu’s module is being spread to other areas and the distribution of the heat is altered by the presence of the heat pipes/cooling plate versus how the heat would be distributed in the absence of such heat pipes/cooling plate) and the module is further capable of said activity.  That is, any heat initially generated by e.g. a battery cell would be distributed to the surface of the module and out through the heat pipes and cooling plate.  If the coolant were turned off (either intentionally or during a malfunction), such heat flow would cease and heat would be distributed or re-distributed within the battery module.  Then, if the coolant flow resumed, the heat would be distributed or re-distributed within the battery module via the heat pipes.  Accordingly, such dependent claims are found to be obvious for the same reason for the reasons set forth and defended above.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao WO 2020/0248491 discloses heat pipes integrated in an external surface of a battery cell (see at least abstract).
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729